UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 27, 2013 CAPITOL ACQUISITION CORP. II (Exact Name of Registrant as Specified in Charter) Delaware 001-35898 27-4749725 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 509 7th Street, N.W. Washington, D.C. (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 202-654-7060 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 8.01.Other Events Capitol Acquisition Corp. II (the “Company”) announced that holders of the Company’s units will be able to separately trade the shares of common stock and warrants included in such units commencing on or about July 1, 2013.The common stock and warrants will be listed on the Nasdaq Capital Market under the symbols CLAC and CLACW, respectively.Units not separated will continue to be listed on the Nasdaq Capital Market under the symbol CLACU.A copy of the Company’s press release, dated June 27, 2013, announcing the foregoing is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01.Financial Statement and Exhibits. (d)Exhibits: Exhibit Description Press Release dated June 27, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 27, 2013 CAPITOL ACQUISITION CORP. II By: /s/Mark D. Ein Name: Mark D. Ein Title: Chief Executive Officer 3
